Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 9, 2015 among NN, Inc., a Delaware corporation (the “Borrower”), the
Incremental Term Lenders, the Revolving Lenders party hereto and KeyBank
National Association, as the administrative agent (the “Administrative Agent”).

RECITALS:

A. The Borrower, the Administrative Agent and the Lenders from time to time
party thereto are parties to the Credit Agreement, dated as of October 19, 2015
(as the same may from time to time be amended, restated or otherwise modified,
the “Credit Agreement”).

B. The Borrower, certain of the Lenders and the Administrative Agent desire to
amend the Credit Agreement to modify certain provisions thereof pursuant to the
terms of the Credit Agreement.

C. On October 23, 2015, in accordance with Section 2.14(c) of the Credit
Agreement, the Borrower notified the Administrative Agent of its request for an
Incremental Increase, and pursuant to Section 2.14 of the Credit Agreement, the
Borrower hereby requests that the Persons set forth on Schedule I hereto (the
“Incremental Term Lenders”) make Incremental Term Loans in an aggregate
principal amount of $50,000,000 to the Borrower on the Incremental Term Loan
Effective Date (as defined below).

D. Each Incremental Term Lender is willing to make Incremental Term Loans to the
Borrower on the Incremental Term Loan Effective Date on the terms set forth in
Section 2 herein and in the Credit Agreement and subject to the conditions set
forth herein.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent, the Lenders
party hereto and the Incremental Term Lenders agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

Section 2. Incremental Term Loan Commitments.

2.1 Incremental Term Loan Commitments. Each Incremental Term Lender hereby
agrees, severally and not jointly, on the terms set forth herein and in the
Credit Agreement and subject to the conditions set forth herein, to make
Incremental Term Loans to the Borrower on the Incremental Term Loan Effective
Date in an aggregate principal amount not to exceed the amount set forth
opposite such Incremental Term Lender’s name on Schedule I hereto. Amounts
borrowed under this Section 2.1 and repaid or prepaid may not be reborrowed.

2.2 Interest. Interest on the Incremental Term Loans shall be payable on the
dates, in the amounts and at the rates applicable to the Initial Term Loans.



--------------------------------------------------------------------------------

2.3 Use of Proceeds. The proceeds of the Incremental Term Loans shall be used
for the repurchase of New Notes and to pay expenses incurred in connection with
this Amendment, such repurchase and the related transactions.

2.4 Termination. Unless previously terminated, the commitments of the
Incremental Term Lenders pursuant to Section 2.1 of this Amendment shall
terminate upon the making of the Incremental Term Loans on the Incremental Term
Loan Effective Date.

2.5 Amortization. The Incremental Term Loans shall be repaid in accordance with
the amortization schedule set forth in Section 2.07(a) of the Credit Agreement,
and shall be subject to mandatory prepayment on the same basis as the Initial
Term Loans.

Section 3. Technical Amendment. Pursuant to clause (y) of the last sentence of
Section 10.01 of the Credit Agreement, the definition of “Consolidated Net
Leverage Ratio” set forth in Section 1.01 of the Credit Agreement is restated in
its entirety as follows:

““Consolidated Net Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) minus the aggregate amount equal to the lesser of (x) (1) 100% of the
Unrestricted Cash and Cash Equivalents (as of such date) of the Borrower and its
Domestic Subsidiaries plus (2) 50% of the Unrestricted Cash and Cash Equivalents
(as of such date) of the Foreign Subsidiaries of the Borrower organized under
the laws of a jurisdiction located in Europe, as of such date, and
(y) $40,000,000, to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower then ended (in the case of any determination as
of the last day of a fiscal quarter) or for the most recently completed four
fiscal quarters of the Borrower for which financials are required to be
delivered hereunder (in the case of any determination of such ratio on a pro
forma basis hereunder).”

Section 4. Effectiveness.

4.1 Conditions Precedent. The effectiveness of this Amendment and the
obligations of the Incremental Term Lenders to make Incremental Term Loans shall
be subject to the satisfaction or waiver of the following conditions precedent
(the date on which such conditions precedent are so satisfied or waived, the
“Incremental Term Loan Effective Date”):

(i) Amendment Executed. This Amendment shall have been executed by the Borrower,
each Guarantor, the Administrative Agent, the Required Revolving Lenders and
each Incremental Term Lender, and counterparts hereof as so executed shall have
been delivered to the Administrative Agent.

(ii) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Incremental Term
Lender that has requested the same.

(iii) Corporate Resolutions and Approvals. (A) The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Loan Party approving this Amendment, and of all
documents evidencing other necessary corporate or other organizational action,
as the case may be, and governmental approvals, if any, with respect to the
execution, delivery and performance by such Loan Party of this Amendment, all of
which documents to be in form and substance satisfactory to the Administrative
Agent, and (B) secretary’s certificates reasonably acceptable to the
Administrative Agent (including evidence of authority and incumbency).

 

-2-



--------------------------------------------------------------------------------

(iv) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received: (i) a certified copy of the Certificate or Articles of
Incorporation or equivalent formation document of each Loan Party and any and
all material amendments and restatements thereof, certified as of a recent date
by the relevant Secretary of State of organization or formation; and (ii) a copy
of a good standing certificate, certificate of existence or other evidence of
existence or formation in the jurisdiction of organization from the Secretary of
State of the state of organization, dated as of a recent date, from each Loan
Party listing all charter documents affecting such Loan Party and certifying as
to the good standing of such Loan Party.

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Borrower, dated as of the Incremental Term Loan Effective
Date, certifying that (i) both before and immediately after giving effect to
such Incremental Increase, there shall exist no Default or Event of Default,
(ii) immediately after giving effect to such Incremental Increase, as of the
Incremental Term Loan Effective Date, the Borrower is in pro forma compliance
(after giving effect to the incurrence of such Incremental Increase and the use
of proceeds thereof, but disregarding any cash constituting proceeds of such
Incremental Increase solely for purposes of determining the Consolidated Net
Leverage Ratio under Section 2.14(a)(vii) of the Credit Agreement) with the
Consolidated Net Leverage Ratio, which does not exceed the Closing Date
Consolidated Net Leverage Ratio, (iii) the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) on and as of the Incremental Term Loan Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, with
respect to representations and warranties modified by a materiality or Material
Adverse Effect standard, in all respects) as of such earlier date and (iv) all
other conditions to the incurrence of the Incremental Term Loans on the
Incremental Term Loan Effective Date have been satisfied.

(vi) Opinions. The Administrative Agent shall have received such opinions of
counsel from counsel to the Borrower, each of which shall be addressed to the
Administrative Agent and the Lenders (including the Incremental Term Lenders)
and dated the Incremental Term Loan Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent.

(vii) Fees. The Administrative Agent shall have received all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of counsel
to the Administrative Agent) in connection with the preparation, negotiation and
effectiveness of this Amendment and any other amounts due and payable by the
Loan Parties under the Credit Agreement on or prior to the date hereof.

(viii) Patriot Act. The Administrative Agent shall have received, at least three
Business Days prior to the Incremental Term Loan Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, in each case, requested by the Administrative
Agent at least five Business Days prior to the Incremental Term Loan Effective
Date.

 

-3-



--------------------------------------------------------------------------------

(ix) Other Matters. The Borrower and each Guarantor shall have provided such
other items and shall have satisfied such other conditions as may be reasonably
required by the Administrative Agent.

4.2 Conditions Subsequent. In the case of Section 3 hereof only, the Required
Lenders shall not have objected to the amendments effected by Section 3 hereof
within five Business Days of the Incremental Term Loan Effective Date (and the
failure of such condition subsequent shall not limit the effectiveness of any
other term hereof).

Section 5. Miscellaneous.

5.1 Representations and Warranties. The Borrower and each Guarantor, by signing
below, hereby represents and warrants to the Administrative Agent and the
Lenders (including the Incremental Term Lenders) that:

(i) it has the legal power and authority to execute and deliver this Amendment;

(ii) the officers executing this Amendment on its behalf have been duly
authorized to execute and deliver the same and bind it with respect to the
provisions hereof;

(iii) the execution and delivery hereof by it and the performance and observance
by it of the provisions hereof do not conflict with, result in a breach in any
of the provisions of, constitute a default under, or result in the creation of a
Lien (other than Liens permitted under Section 7.01 of the Credit Agreement)
upon any assets or property of any Loan Party under the provisions of, (a) such
Loan Party’s Organization Documents, (b) the New Notes Documents, (c) any
material agreement to which any Loan Party is a party, (d) any order,
injunction, writ or decree of any Governmental Authority or (e) any Law, except
with respect to any conflict, breach, default or violation referred to in
clauses (d) and (e) above, solely to the extent that such conflicts, breaches,
defaults or violations, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof;

(v) this Amendment constitutes its valid and binding obligation in every
respect, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies; and

(vi) each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.

5.2 Credit Agreement Unaffected. Each reference to the Credit Agreement or in
any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

 

-4-



--------------------------------------------------------------------------------

5.3 Guarantor Acknowledgment. Each Guarantor, by signing this Amendment:

(i) consents and agrees to and acknowledges the terms of this Amendment;

(ii) acknowledges and agrees that all of the Loan Documents to which such
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of such Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment;

(iii) represents and warrants to the Administrative Agent and the Lenders
(including the Incremental Term Lenders) that all representations and warranties
made by such Guarantor and contained in this Amendment or any other Loan
Document to which it is a party are true and correct in all material respects on
and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent that any thereof expressly relate to an
earlier date; and

(iv) acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to which such Guarantor
is a party to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (B) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments or modifications to the Credit
Agreement.

5.4 Waiver. The Borrower and each Guarantor, by signing below, hereby waives and
releases the Administrative Agent and each of the Lenders (including the
Incremental Term Lenders) and their respective Related Parties from any and all
claims, offsets, defenses and counterclaims of which the Borrower and any
Guarantor is aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

5.5 Entire Agreement. This Agreement, together with the Credit Agreement and the
other Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

5.6 Counterparts This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

5.7 Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

5.8 JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

-5-



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

Section 6. Joinder of Additional Lenders.

6.1 Each Incremental Term Lender that was not a Lender prior to the
effectiveness of this Amendment (each an “Additional Lender”) hereby
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement) and the requirement contained in
Section 10.06(b)(iii) of the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Incremental Term Loan, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and to make its Incremental Term Loan on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any Lender, and (v) if it is not
a United States Person (as defined in Section 7701(a)(30) of the Code), attached
to this Amendment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by it; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

6.2 The Borrower hereby consents to each Additional Lender becoming a Lender
under the Credit Agreement and agrees that each such Additional Lender shall
constitute an Eligible Assignee.

[Signature pages follow.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

NN, INC., as the Borrower By:  

/s/ J. Robert Atkinson

Name:   J. Robert Atkinson Title:   Treasurer KEYBANK NATIONAL ASSOCIATION, as
the Administrative Agent and as a Lender By:  

/s/ J. E. Fowler

Name:   J. E. Fowler Title:   Managing Director

 



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:  

/s/ Stuart A. Hall

Name:   Stuart A. Hall Title:   Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:  

/s/ David Sharp

Name:   David Sharp Title:   Vice President



--------------------------------------------------------------------------------

KBCM BRIDGE LLC, as an Incremental Term Lender By:  

/s/ Amy K. Carlson

Name:   Amy K. Carlson Title:   Executive Vice President

 



--------------------------------------------------------------------------------

Each of the undersigned acknowledge the terms of and consent to the foregoing:

 

AUTOCAM CORPORATION AUTOCAM-PAX, INC. THE DELTA RUBBER COMPANY INDUSTRIAL
MOLDING CORPORATION WHIRLAWAY CORPORATION PMC ACQUISITION COMPANY, INC. PNC
ACQUISITION COMPANY INC. NN PRECISION PLASTICS, INC. CAPROCK MANUFACTURING, INC.
CAPROCK ENCLOSURES, LLC PRECISION ENGINEERED PRODUCTS HOLDINGS, INC. PRECISION
ENGINEERED PRODUCTS, LLC BRANIN-ADVANCE INDUSTRIES, LLC WAUCONDA TOOL &
ENGINEERING, LLC LACEY MANUFACTURING COMPANY LLC GENERAL METAL FINISHING, LLC
POLYMETALLURGICAL, LLC MATRIX I, LLC BOSTON ENDO-SURGICAL TECHNOLOGIES LLC
CONNECTICUT PLASTICS LLC ADVANCE PRECISION PRODUCTS, INC. HOWES TEMCO, LLC
PROFILES INCORPORATED PREMCO, INC. HOLMED, LLC TRIGON INTERNATIONAL LLC

 

By:  

/s/ James H. Dorton

Name:   James H. Dorton Title:   Vice President



--------------------------------------------------------------------------------

Schedule I

Incremental Term Loan Commitments

 

Lender

 

Commitment

KBCM Bridge LLC

  $50,000,000                